Citation Nr: 1223712	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date of service connection earlier than December 1, 2006, for frostbite injuries and arthritis of the bilateral hands and bilateral feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to March 1952 and from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied service connection for anterior bridging osteophytes L3 and L4, characterized on the title page as a low back disorder.

Also on appeal is an April 2010 RO rating decision that in relevant part denied entitlement to a TDIU.

The issue of entitlement to TDIU benefits, together with the issue of entitlement to earlier effective date for service connection for frostbite injuries and arthritis of the bilateral hands and bilateral feet is addressed in the Remand section that follows the Decision below.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a current low back disorder that is etiologically related to active service, and osteoarthritis of the lumbosacral spine was not present during service or to a compensable degree within the first year after discharge from service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service, nor may service connection for osteoarthritis of the lumbosacral spine be presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2004 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran prior to issuance of the rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) are associated with the file, as are post-service treatment records from those VA and non-VA medical providers the Veteran has identified as having potentially relevant records.  The Veteran has been afforded numerous VA examinations in regard to the claims on appeal; he has been advised of his entitlement to a hearing before the RO and/or before the Board but has not requested a hearing.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for arthritis that becomes manifest within the first year after discharge from service even if not documented to have been present in service.  38 C.F.R. §§ 3.307, 3.309(a).  Acceptable medical or lay evidence may establish characteristic manifestations of a disease to the required degree for purposes of presumptive service connection, if followed without unreasonable delay by a definite diagnosis.  Fortuck v. Principi, 17 Vet. App. 173 (2003); 38 C.F.R. § 3.307(c). 
 
In order to prevail on the issue of service connection there must generally be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

Service treatment records (STRs) include an induction physical in September 1951 apparently for enlistment in the Marine Corps in which the Veteran was noted to have mild lordosis and kyphosis of the spine, although the condition was not considered disqualifying.  He subsequently had a pre-induction physical examination in November 1952 for enlistment in the Army, which noted the spine as clinically "normal" on examination.  The Veteran complained of back pain in February 1954, and X-ray showed incomplete fusion of L5 and a suggestion of very slight forward displacement of L5 on S1.  Report of medical examination at the time of separation from service in December 1954 showed clinical evaluation of the spine as "normal"

Post-service, the Veteran had a physical examination in January 1959 that was presumably performed for reenlistment into the service; the spine was noted to be clinically "normal" on examination.  The Board finds at this point that this examination, performed five years after the Veteran's discharge from service, constitutes evidence that he did not have arthritis to a compensable degree within the first year after discharge from service.    

The Veteran had a VA medical examination in September 1970 that is silent in regard to any subjective complaints or observed abnormality of the spine.

Private X-rays in April 2001 showed degenerative changes of the lumbar, thoracic and cervical spine.  This Board notes at this point that these X-rays, taken 47 years after the Veteran's discharge from service, are the first medical evidence of a current disorder.   

A letter dated in November 2006 from Dr. Jose F. Irizarry stated the Veteran had been treated since 2001 for symptoms of polyarthritis and neck and back pain.  A magnetic resonance imaging (MRI) of the lumbosacral spine showed osteoarthritis and herniated nucleus pulposus (HNP) at L4-L5-S1.  The Veteran's diagnoses in relevant part included polyarthritis, inflammatory arthritis and L4-L5-S1 HNP with radiculopathy.

A subsequent note from Dr. Irizarry dated in May 2007 states the Veteran had undergone lumbar laminectomy for osteoarthritis and lumbar disc disease.

The Veteran had a VA examination of the spine in June 2007, performed by an examiner who reviewed the Veteran's VA treatment record as well as the claims file.  The Veteran stated he believed he had injured his back in service while carrying ammunition boxes, and asserted having had problems with back pain since service.  The Veteran described his current subjective symptoms, and the examiner noted clinical observations in detail.  The examiner diagnosed anterior bridging osteophytes L3-L4.  The examiner noted the HNP observed by Dr. Irizarry and the observations of contemporaneous X-rays were not consistent with the X-ray in service.  Instead, the examiner stated the current anterior bridging osteophytes were probably the natural process of aging.

The Veteran had an MRI of the lumbosacral spine by Quadrangle Imaging Center in April 2008.  The impression was minimal diffuse bulging disc at L3-4; minimal spondylolisthesis at L4-5 with diffuse bulging disc and hypertrophic changes; and, prominent diffuse bulging disc at L5-S1.  

The Veteran had another VA examination of the spine in November 2008, again performed by an examiner who reviewed the claims file and medical records.  The Veteran again reported initial back injury in service caused by lifting ammunition onto his back.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed current bulging discs at L4-5 and L5-S1.  The examiner stated an opinion that the current low back disability and the service-connected cold injuries with arthritis of the bilateral hands and feet were different entities, with different pathophysiological processes unrelated to each other.  Therefore, it was the examiner's opinion that the currently-diagnosed low back condition was not caused by, the result of or related to the service-connected frostbite and arthritis disabilities of the bilateral hands and feet.    

A note from Dr. Irizarry dated in September 2009 states the Veteran's lumbosacral spine was shown in recent MRI to have spondylolisthesis and HNP of L4-L5-S1 as well as osteoarthritis.

The Veteran's most recent VA examination was performed in August 2011, once again by a physician who reviewed the claims file.  The Veteran described symptoms relating to his lumbosacral spine disorder, and the examiner recorded clinical observations in detail.  The examiner diagnosed lumbar myositis spondylosis and spasm, history of lumbar disc bulging at L4-5 and L5-S1 nerve root compression by MRI, and history of bilateral S1 radiculopathy by electromyography (EMG).  The examiner stated an opinion that the Veteran's back condition, however diagnosed, was not likely due to service and was not secondary to the service-connected disabilities related to frostbite.  As rationale, the examiner stated that the back disorder is of degenerative origin, and the etiologies of the back disorder and the frostbite injuries are unrelated to each other.

On review of the evidence above, the Board notes at the outset that the Veteran has been competently diagnosed with lumbosacral spine disorders including degenerative disc disease, HNP with nerve root compression and osteoarthritis.  Accordingly, the first element of service connection - medical evidence of a current disability - is met.  The Veteran is also shown in STRs to have been treated for back pain in service.

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the Veteran has been examined by three VA medical examiners, none of whom have been able to find an etiological relationship between the current back disorder and service.  The VA examiner in June 2007 stated an opinion that the Veteran's back problems are due to aging, which is consistent with onset of symptoms more than 40 years after discharge from service.  The Board concludes that competent and uncontroverted medical opinion of record demonstrates there is no etiological relationship between a current low back disorder and service.

The VA examiners in November 2008 and August 2011 also provided opinions that the Veteran's claimed low back disorder is not causally related to the service-connected peripheral nerve disorders of the upper and lower extremities.  Review of the file does not show the Veteran has asserted a claim for secondary service connection, and since review of the medical record does not raise the issue on appeal the Board will not further consider the question.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

The Veteran's lay evidence generally consists of his personal belief that his current claimed low back disorder is related to his documented incident of back pain in service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the competent and uncontroverted medical opinion of record states the Veteran's back disorder is due to aging rather than to an incident in service.

The Veteran has not asserted continuous symptoms since service.  Further, the negative examination in January 1959, four years after discharge from service, precludes any inference of continuous symptoms.

In sum, the Board has found the Veteran's claimed low back disorder is not incurred in or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

Service connection for a low back disorder is denied.


REMAND

Regarding TDIU benefits, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).
The Board notes as a threshold matter that the Veteran is service-connected for frostbite, arthritis and peripheral neuropathy of the bilateral feet, with each foot rated as 30 percent disabled, and for frostbite and arthritis of the bilateral hands, with each hand rated as 20 percent disabled.  His combined disability evaluation is 80 percent.  Because the disabilities have a common etiology, the schedular criteria for a TDIU under 38 C.F.R. § 4.10 are met.

The Veteran's most recent VA examination was performed in August 2011.  The Veteran complained of increased pain, stiffness, limitation of motion, numbness and tingling in his hands and feet; he also described symptoms relating to his nonservice-connected lumbosacral spine disorder.  The examiner stated that the Veteran was currently capable, with the service-connected disabilities alone, to work at least in a part-time sedentary occupation.

The Board does not consider this opinion adequate for adjudication purposes, and it should be returned for clarification or another opinion that more definitively addresses the question of whether the Veteran's service connected disabilities preclude gainful employment.  

With respect to the effective date matter, the Veteran's Notice of Disagreement (NOD) in October 2007, in addition to expressing disagreement with August 2007 rating decision that had denied service connection for a low back disability, also timely disagreed with an April 2007 rating decision that had granted service connection for frostbite and arthritis of the bilateral hands and bilateral feet effective from December 4, 2006.  Review of the file shows the RO has not yet issued a Statement of the Case (SOC) regarding that issue.  

When the claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon, 12 Vet. App. 238;  Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).   Thereafter, the RO should return the claims to the Board only if appellant perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case, and a substantive appeal the Board is not required, and in fact has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue to the Veteran and his representative an SOC on the claim for earlier effective date of service connection for frostbite and arthritis of the bilateral hands and bilateral feet.  If the Veteran perfects an appeal with respect to the issue, the RO or the AMC should ensure that any indicated development is completed before the issue is certified for appellate consideration.

2.  Return the file to the physician who examined the Veteran in August 2011, or if that person is unavailable to another qualified individual to clarify whether the Veteran, by reason of a single service connected disability, or the combination of various service connected disabilities is unable to secure and follow substantially gainful employment.  (Substantially gainful employment is that employment with is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides.)  In making this determination, consideration also should be given to the Veteran's education, training and previous work experience, but not to his age or impairment caused by non service connected disabilities.  The reasons for the conclusions offered should be included in the report provided, and if it is necessary to re-examine the Veteran to provide the requested opinion, that should be arranged.  

3.  Upon completion of the requested development, the claim should be re-adjudicated.  If it remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case, and an opportunity to respond before the matter is returned to the Board.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


